Citation Nr: 1739993	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ankle degenerative arthritis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to July 1997, and again from September 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issues of entitlement to an initial compensable disability rating for left ankle degenerative arthritis and service connection for restless leg syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board acknowledges that the issues of whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, entitlement to service connection for a left shoulder condition, entitlement to a compensable disability rating for bilateral hearing loss, and entitlement to a total disability rating based on individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but these issues will be the subject of a subsequent Board decision, if otherwise in order.

FINDING OF FACT

The most probative evidence of record weighs against finding that the Veteran's diagnosed obstructive sleep apnea was caused or aggravated by his service-connected PTSD, or was otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran maintains that he developed sleep apnea while on active duty service.  Alternatively, he has also argued that his diagnosed obstructive sleep apnea is secondary to his service-connected PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

A review of the Veteran's service treatment records does not show any diagnoses related to any sleeping problems.  However, in a June 1997 Report of Medical History, the Veteran did endorse a history of frequent trouble sleeping.  The report went onto state that the Veteran experienced occasional waking during night, and that it was "not impairing" and there were no chronic complaints.  A March 2005 initial medical review noted the Veteran was experiencing sleeping problems and took sleeping pills for a few weeks.

The Veteran has also submitted statements and testified at his Board hearing that he had problems with sleep while on active duty service.  However, he stated he never sought treatment at the time.  An August 2013 private treatment record confirmed the Veteran was diagnosed with moderate obstructive sleep apnea.  Post-service VA treatment records also reflect a diagnosis of obstructive sleep apnea.  However, these records do not relate the Veteran's sleep apnea either to active duty service or to his service-connected PTSD.

In August 2013, the Veteran's claims file was forwarded to a VA examiner in order to obtain an opinion on whether his diagnosed obstructive sleep apnea was either related to active service or secondary to his service-connected PTSD.  The VA examiner concluded following a review of the claims file that it was less likely than not that the Veteran's obstructive sleep apnea was "permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge."  Further, the VA examiner concluded that the Veteran's sleep apnea was not caused by or worsened by an already service-connected disability such as his PTSD.  Further, the natural progression of the obstructive sleep apnea was not altered or worsened by any event or condition that occurred during active service.

In support of these conclusions, the VA examiner stated that the Veteran's type of sleep apnea, diagnosed as moderate obstructive sleep apnea, was "by definition caused by an anatomic obstruction or collapse of the upper airways during sleep."  The anatomic obstruction described in medical literature was associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy.  The VA examiner stated that the Veteran's PTSD less likely had any effect on the anatomic obstruction of the upper airways during sleep to prevent airflow or breathing.  The most common contributing factor to the Veteran's obstructive sleep apnea was excessive weight.  In this regard, the VA examiner noted that the Veteran's weight had increased from 162.2 pounds in 2003 to 186 pounds at the time of his polysomnogram in August 2012.  A review of VA medical records dated between 2006 and 2013 noted the Veteran's progressive weight gain.  The VA examiner stated that the fact that the Veteran's service treatment records indicated he had trouble sleeping did not confirm that obstructive sleep apnea was present at the time of service.  Rather, the VA examiner stated that the etiology of the Veteran's current obstructive sleep apnea was more likely than not related to the obstruction in the upper airways due to adipose tissue which correlates to the weight gain that has progressed as documented in VA treatment records.

The Board finds the August 2013 VA examiner's opinion, in particular, is entitled to significant probative weight.  The opinion was provided following a review of the claims file for the pertinent history.  The examiner addressed the Veteran's assertions as to the origin of the disability and provided a detailed rationale for the conclusion reached based on the record and the examination findings in the Veteran's claims file.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's sleep apnea.  The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  He has been accorded ample opportunity to furnish medical and other evidence in support of his claim, yet he has not done so.  See 38 U.S.C.A.§ 5107(a).

The Board finds that service connection for the Veteran's sleep apnea is not warranted.  The preponderance of the evidence weighs against finding that his obstructive sleep apnea arose during active service.  Further, service connection for the Veteran's obstructive sleep apnea is not warranted as secondary to his service-connected PTSD.  

The Veteran has also provided statements in support of his claim concerning the etiology of his sleep apnea.  He is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of sleep apnea are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.

ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Further development of the claim of increased rating for left ankle degenerative arthritis is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Veteran's left ankle arthritis is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  The applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from March 2016, do not meet the specifications of Correia.  Specifically, the examination report does not provide ankle range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

The Veteran also maintains that he developed symptoms of restless leg syndrome while on active duty service, and he has lived with symptoms of this condition ever since service.  A review of his available VA treatment records includes restless legs on an active problem list, as well as on lists of his past medical history.  An August 2013 private treatment record noted impressions of periodic limb movement disorder and a history suggestive of restless legs syndrome.  Thus, the medical evidence of record, coupled with the Veteran's assertions that he has experienced symptoms of this condition since his active duty service, is sufficient to trigger VA's duty to provide a VA examination with an opinion for this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of the service-connected left ankle degenerative arthritis.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left ankle; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's left ankle disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his restless leg syndrome.  The claims folder is to be furnished to the examiner for review in its entirety. Following a review of the relevant evidence, the examiner must address the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's restless leg syndrome had its onset in service or is otherwise related to active duty service?

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


